DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 12/20/2021 has been entered.  Claims 1-4, 6-18, 20 and 22-23 remain pending in the application.  Claims 12-15 and 20 remain withdrawn from consideration.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to Claims 1, 4 and 17.
The previous 35 USC 112 rejections of Claims 1-4, 6-11, 16-18 and 22 are withdrawn in light of Applicant’s amendment to Claims 1, 4, 6 and 17.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Ratzmann on 02/15/2022.

The application has been amended as follows: 

In the Claims:
	In Claim 12, line 14, “the stator body has a fixing collar having” has been deleted and --the fixing collar includes-- substituted therefore.
	In Claim 12, line 19, “surface of first” has been deleted and --surface of the first-- substituted therefore.


Election/Restrictions
Claim 12 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 12-15 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/15/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-4, 6-18, 20 and 22-23 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose or make obvious an electric fluid pump comprising: a pump housing; and an electric motor arranged in the pump housing; wherein a rotor of the electric motor has a rotor shaft; wherein the pump housing is subdivided into a dry region and into a wet region containing the rotor; wherein the pump housing has, on the pump-impeller side, an aperture out of which the rotor shaft projects; wherein the pump housing has an internal first bearing collar arranged around the aperture, wherein the dry region is located radially around the first bearing collar, wherein the stator body has a fixing collar having a fixing collar radially inner facing surface and a seal between a radially outer facing surface of the first 
wherein the first bearing collar has at least one fluid duct passing axially along a radially inner facing surface of the first bearing collar and radially external to the aperture, which leads toward the outside out of the wet region of the pump housing to the pump impeller.
With respect to Claims 2-4, 6-11, 16-18 and 22-23; their pendency on Claim 1 make them allowable.
With respect to Claims 12-15 and 20, these claims contain all the allowable subject matter of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 9, lines 1-16, filed 12/20/2021, with respect to Sinn, have been fully considered and are persuasive.  The previously rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/15/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746